Citation Nr: 0334168	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claim for service 
connection for a lumbosacral strain.


REMAND

The veteran contends that his lumbosacral strain is due to a 
service related incident in which he was a passenger in a 
helicopter that was forced to make a hard landing.

The veteran's service medical records show that in October 
1970, he was diagnosed with a lumbosacral strain that he 
suffered while in a LOH scout [helicopter].  There are no 
further indications of any back pain during service.  The 
veteran noted that he was also involved in a jeep accident in 
which he injured his shoulder and back.  The service medical 
records show that the veteran was treated for a shoulder 
injury in conjunction with a jeep accident; there was no 
mention of any back problems associated with it.  The 
veteran's March 1971 separation examination report indicates 
that clinical evaluation of his musculoskeletal system, to 
include the spine, was normal.  It is also pertinent to note 
that the personnel records show that the veteran received the 
Combat Infantryman's Badge (CIB) for service in Vietnam.  

The Board notes that 38 U.S.C.A. § 1154(b) provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of 
a causal relationship between such disability and service.  
See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  However, 
the veteran's version of events surrounding two in-service 
back injuries are presumed to have occurred and, as noted 
above, one of the back injuries claimed is supported by the 
service medical records.  There is also medical evidence of a 
current chronic low back disability.

The veteran has asserted that he sought treatment in 1973 
from a chiropractor whose name he could not recall.  He also 
stated that he wore an elastic back brace.  Finally, he has 
submitted a March 2002 correspondence from a private 
chiropractor stating that their office has treated the 
veteran intermittently from 1978 through 1995 for low back 
pain.  However, no medical records from this facility have 
been submitted.  

In May 2002, the veteran underwent a VA orthopedic 
examination in which he was diagnosed with mild to moderate 
degenerative joint disease lumbar spine at L3, L4, L5, and 
L5-S1; and a lumbar strain secondary to the aforementioned 
degenerative joint disease.  However, no opinion appears to 
have been promulgated by the examiner regarding the etiology 
of these findings.  Specifically, the examination report does 
not address the issue of whether the veteran's current low 
back disability, to include lumbar strain and degenerative 
joint disease of the lumbar spine, is causally linked to any 
incident of service. 

Pursuant to 38 C.F.R. § 3.159(c)(4), when the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, the VA has a duty to provide the veteran 
with a medical examination.  Given the in-service back 
injuries and diagnosis of a lumbosacral strain, and the 
medical evidence of current diagnoses of a lumbar strain and 
degenerative joint disease, it is the Board's judgment that 
there is a duty seek clarification from the May 2002 VA 
examiner as to whether any current low back disorder is 
causally linked to any incident of service, to include 
trauma.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334. 

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
further take any necessary measure to 
reconcile adjudication of this case with 
the holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for a low back disability since 
service, including medical records from 
the veteran's chiropractor from 1978-1995.  
Any records that are obtained should then 
be associated with the claims file.  

3.  Thereafter, the RO should make 
arrangements to return the veteran's 
claims file to the clinician who conducted 
the May 2002 VA arranged medical 
examination to obtain clarification 
regarding the etiology of veteran's 
degenerative joint disease of the lumbar 
spine and lumbar strain.

The clinician should review the evidence 
of record and should indicate that the 
claims file was reviewed, to include 
service department records showing that 
the veteran had been diagnosed with a 
lumbosacral strain in October 1970 in 
conjunction with one of two back injuries 
sustained during service.  Since the 
veteran engaged in combat, the examiner 
should presume that the other in-service 
back injury in a jeep accident occurred as 
described by the veteran.  The clinician 
should also consider the statement from a 
chiropractor relating to the veteran's 
treatment for back pain by a chiropractor 
from 1978-1995, and the medical records 
showing current diagnoses of a lumbar 
strain and degenerative joint disease of 
the lumbar spine.   
 
Following the review of the relevant 
evidence in the claims file, the clinician 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current low 
back disability began during or is 
causally linked to any incident of 
service, to include the low back injuries 
and a diagnosis of lumbar strain noted in 
the service medical records.

If it is not possible to obtain 
clarification from the May 2002 VA 
examiner, then the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine if he has a current low back 
disability linked to service.  The claims 
file and a copy of this remand must be 
provided to that examiner.
 
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
lumbosacral strain with consideration of 
all of the evidence obtained.

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2002 Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



